Citation Nr: 0920267	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-16 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for seborrheic 
keratosis. 

3.  Entitlement to service connection for a hemorrhage into 
subcortical white matter. 

4.  Entitlement to service connection for peripheral 
neuropathy. 

5.  Entitlement to service connection for shy-drager 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1968 to August 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which, in part, denied service connection 
for the above-listed disabilities. 

Issues not on appeal

In the above-mentioned May 2005 rating decision, the RO also 
denied the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD), 
depression, and gastroesophageal reflux disorder (GERD).  
While the Veteran initially filed a notice of disagreement 
with the denial of these claims, he subsequently submitted an 
October 2006 letter withdrawing his claims of depression and 
GERD prior to perfecting an appeal.  Accordingly, those 
issues are no longer on appeal.  See 38 C.F.R. § 20.204 
(2008).

With respect to the Veteran's PTSD claim, the Veteran was 
granted service connection by the RO in a March 2006 rating 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection]. Therefore, this matter 
has been resolved and is no longer in appellate status.

FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
migraine headaches and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
seborrheic keratosis and his military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
cerebella ataxia and his military service.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
peripheral neuropathy and his military service.

5.  The competent medical evidence of record does not 
indicate that the Veteran has shy-drager syndrome that is 
related to his military service. 


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Seborrheic keratosis was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Cerebella ataxia was  not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

4.  Peripheral neuropathy was not incurred in or aggravated 
by active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  Shy-drager syndrome was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
migraine headaches, shy-drager syndrome, peripheral 
neuropathy, seborrheic keratosis and hemorrhage into 
subcortical white matter.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 24, 2004, including a request for evidence of 
a relationship between his current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The September 2004 letter further emphasized:  "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter]

The Board notes that the September 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claims, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's and the Board's denial of service 
connection for his claimed disabilities.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claims of entitlement to service 
connection were denied based on element (3) a connection 
between the Veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.

In any event, the Veteran received specific notice of the 
Court's decision in Dingess in a November 14, 2008 letter. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and VA outpatient medical 
records.  

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained. However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has headaches, shy-drager 
syndrome, seborrheic keratosis, cerebella ataxia and 
peripheral neuropathy.  The record is missing critical 
evidence of that an event, injury, or disease occurred in 
service, McLendon element (2), and the Veteran's claims are 
being denied on that basis.  The outcome of this case thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the Veteran suffered an 
in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the Veteran's 
service treatment records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Entitlement to service connection for migraine headaches, 
seborrheic keratosis., and a hemorrhage into subcortical 
white matter. 

For the sake of economy, these issues will be addressed 
together.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Type two diabetes mellitus is one of the diseases deemed 
associated with herbicide exposure and shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.    See 38 C.F.R. 
§ 3.309(e) (2008). 

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with seborrheic 
keratrosis on his trunk and upper limbs, migraine headaches 
and cerebella ataxia.  Accordingly, Hickson element (1) has 
been met for these three disabilities.  

With respect to Hickson element (2), there is no indication 
that seborrheic keratrosis, migraine headaches or cerebella 
ataxia existed during service.  The Veteran's service 
treatment records do not record any complaints of skin or 
neurologic problems.  A review of his July 1972 separation 
examination revealed normal skin with no identifying marks.  
Clinical evaluation of the Veteran's head and neurologic 
functioning conducted during separation revealed no 
abnormalities.  Furthermore, there is no post-service medical 
evidence that indicates that seborrheic keratrosis, migraine 
headaches or cerebella ataxia existed during service.

In the absence of in-service disease or injury, Hickson 
element (2) has not been met and the Veteran's claim fails on 
this basis alone. 

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statements attempting to link the Veteran's currently 
diagnosed seborrheic keratrosis, migraine headaches or 
cerebella ataxia to his military service.  In fact, VA 
treatment records indicate that the Veteran's cerebellar 
ataxia is the result of chronic alcohol abuse (medical 
treatment records note that the Veteran "drank heavily from 
ages 23-52.").  See VA treatment notes dated December 6, 
2005; September 8, 2004, and; July 12, 2004.

To the extent that the Veteran and his representative contend 
that a medical relationship exists between these disabilities 
and military service, any such statements offered in support 
of the Veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claims fail on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claims of entitlement to service connection for 
migraine headaches, seborrheic keratosis and a hemorrhage 
into subcortical white matter, as Hickson elements (2) and 
(3) have not been met.  The benefits sought on appeal are 
accordingly denied.


Entitlement to service connection for peripheral neuropathy. 

As indicated above, service connection for peripheral 
neuropathy may be presumptively established as due to 
herbicide exposure.  In this case there is clear evidence 
that the Veteran served in Vietnam during the period 
specified for presumptive exposure to herbicide agents, and 
it is therefore presumed that he was exposed to them.  
However, the Veteran's peripheral neuropathy, which was not 
diagnosed until 2001, does not meet the regulatory definition 
of a transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent, and that 
resolves within two years of the date of onset.

Moreover, the Veteran's peripheral neuropathy does not meet 
the regulatory requirement that it must be manifest to a 
degree of 10 percent within one year after the last date on 
which he performed active military service in Vietnam.  As 
noted above, the Veteran's peripheral neuropathy was not 
diagnosed until 2001, nearly 30 years after the Veteran 
separated from service.  Thus the Veteran's diagnosed 
peripheral neuropathy does not meet the regulatory thresholds 
established to qualify for entitlement to service connection 
as secondary to herbicide exposure.

The Board recognizes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that, when 
it is determined that a veteran's disease does not qualify 
him for presumptive service connection, he is entitled to 
offer proof that he is entitled to service connection on a 
direct basis.  See Combee, supra.  Here, however, there is no 
such credible proof in evidence.

In this case VA outpatient treatment records diagnosed the 
Veteran with peripheral neuropathy of the bilateral lower 
extremities.  Hickson element (1) has therefore been 
satisfied. 

With respect to Hickson element (2), the Veteran's service 
treatment records contain no mention of complaints or 
treatment related to peripheral neuropathy, and there is no 
evidence of any peripheral neuropathy-related complaint or 
diagnosis in any presumptive period following service.  
Accordingly, Hickson element (2) has not been met and service 
connection on a direct basis is therefore not warranted. 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen, supra.

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), medical nexus, is also lacking.  
Indeed, the evidence of record does not include any medical 
statements attempting to link the Veteran's currently 
diagnosed peripheral neuropathy to his military service. 

To the extent that the Veteran contends that a medical 
relationship exists between his peripheral neuropathy and his 
military service, any such statements offered in support of 
the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu, 
supra.

The Veteran has been accorded ample opportunity to provide 
competent medical evidence which serves to relate this 
currently diagnosed peripheral neuropathy to his military 
service.  He has not done so.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
left leg peripheral neuropathy on a direct basis as Hickson 
elements (2) and (3) have not been met.  The benefit sought 
on appeal is accordingly denied.


Entitlement to service connection for shy-drager syndrome.

The Board notes that shy-drager syndrome is defined as:

A progressive disorder of unknown etiology that 
begins with symptoms of autonomic insufficiency 
including orthostatic hypotension, impotence in 
males, constipation, urinary urgency or retention, 
and anhidrosis; these are followed by signs of 
generalized neurologic dysfunction such as 
parkinsonian-like disturbances, cerebellar 
incoordination, muscle wasting and fasciculations, 
and coarse tremors of the legs.  See Dorland's 
Illustrated Medical Dictionary, 30th Edition, page 
1832 (2003)

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), a current disability, the 
medical evidence does not include a diagnosis of shy-drager 
syndrome.  The Board notes that the Veteran has been 
diagnosed with possible shy-drager syndrome in April 2003 and 
"questionable shy-drager syndrome" in March 2003.  In May 
2002 the Veteran was noted to have a "history of shy-drager 
syndrome."  In short, there is no indication in the medical 
records that the Veteran has actually has a current diagnosis 
of shy-drager syndrome. See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history] citing Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) [transcriptions of lay 
history unenhanced by any medical comment by an examiner are 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional.]

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim and has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has shy-drager syndrome.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits]. The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran himself believes that he has 
shy-drager syndrome, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  See Espiritu, supra.

In the absence of any diagnosed disability, service 
connection may not be granted. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the Veteran's shy-drager 
syndrome claim, and it fails on this basis alone.

Even if the Veteran were to have a diagnosis of shy-drager 
syndrome, his claim would be denied as elements (2) and (3) 
of Hickson are not met.  With respect to Hickson element (2), 
the Veteran's service treatment records contain no mention of 
complaints or treatment related to shy-drager syndrome, and 
there is no post-service medical evidence indicating that the 
Veteran developed shy-drager syndrome during service or that 
he has a continuity of symptomatology for the syndrome dating 
to service.  Accordingly, Hickson element (2) has not been 
met and the Veteran's claim fails on this basis as well. 

Likewise, there is no competent evidence linking a possible 
or questionable shy-drager syndrome to active service; thus, 
Hickson element (3), medical nexus, is also lacking.  
Specifically, the evidence of record does not include any 
medical statements attempting to link shy-drager syndrome to 
the Veteran's military service. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
shy-drager syndrome.  The benefit sought on appeal is 
accordingly denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for seborrheic keratosis is 
denied. 

Entitlement to service connection for a hemorrhage into 
subcortical white matter is denied. 

Entitlement to service connection for peripheral neuropathy 
is denied. 

Entitlement to service connection for shy-drager syndrome is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


